                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                   8:19CR177

        vs.
                                                                      ORDER
DAVID CABRERA-VASQUEZ,

                       Defendant.


       This matter is before the court on the motion of Attorney Adam J. Sipple to withdraw as
counsel for the defendant, David Cabrera-Vasquez. (Filing No. 68). Adam J. Sipple represents
that he has accepted employment with the Nebraska ACLU and consequently cannot continue
representation of the defendant. Adam J. Sipple’s motion to withdraw (Filing No. 68) is granted.
       Michael D. Gooch, 7215 North 162nd Street, Bennington, NE 68007, (402) 333-0722, is
appointed to represent David Cabrera-Vasquez for the balance of these proceedings pursuant to
the Criminal Justice Act. Adam J. Sipple shall forthwith provide Michael D. Gooch with the
discovery materials provided the defendant by the government and such other materials obtained
by Adam J. Sipple which are material to David Cabrera-Vasquez’s defense.
       The clerk shall provide a copy of this order to Michael D. Gooch and the defendant.
IT IS SO ORDERED.

       Dated this 30th day of January, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
